Exhibit 10.40


AMENDED AND RESTATED INDEMNIFICATION AGREEMENT



THIS AMENDED AND RESTATED INDEMNIFICATION AGREEMENT is made, entered into and
effective as of the 1st day of October 2009, by and between EPOCH HOLDING
CORPORATION, a Delaware corporation (the "Company"), and the undersigned (the
"Indemnitee") and replaces any prior Indemnification Agreement by and among the
Company and the Indemnitee.


RECITALS


WHEREAS, the Indemnitee is the _______________ of the Company; and


WHEREAS, the Company and the Indemnitee recognize the continued difficulty in
obtaining liability insurance for its directors, officers, employees, agents and
fiduciaries, the significant increases in the cost of such insurance and the
general reductions in the coverage of such insurance; and


WHEREAS, the Company and the Indemnitee further recognize the substantial
increase in corporate litigation in general, subjecting directors, officers,
employees, agents and fiduciaries to expensive litigation risks at the same time
as the availability and coverage of liability insurance has been severely
limited; and


WHEREAS, the Indemnitee does not regard the current protection available as
adequate under the present circumstances, and the Indemnitee and other
directors, officers, employees, agents and fiduciaries of the Company may not be
willing to continue to serve in such capacities without additional protection;
and


WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as the Indemnitee, to serve the Company and, in
part, in order to induce the Indemnitee to continue to provide services to the
Company, wishes to provide for the indemnification and advancing of expenses to
the Indemnitee to the maximum extent permitted by law;


WHEREAS, Section 145 of the Delaware General Corporation Law (the “Statute”)
specifically provides that indemnification provided by the Statute is not
exclusive; and


WHEREAS, in view of the considerations set forth above, the Company desires that
the Indemnitee be indemnified by the Company to the fullest extent permitted by
law as set forth herein;
 

--------------------------------------------------------------------------------


 
NOW, THEREFORE, in consideration of the foregoing, the covenants contained
herein and the Indemnitee's continued service to the Company, the Company and
the Indemnitee, intending to be legally bound, hereby agree as follows:
 
1. Indemnification.


(a) Indemnification of Expenses.  The Company shall indemnify Indemnitee to the
fullest extent permitted by law if Indemnitee is or becomes a party to or
witness or other participant in, or is threatened to be made a party to or
witness or other participant in, any threatened, pending or completed action,
suit, proceeding or alternative dispute resolution mechanism, or any hearing,
inquiry or investigation that Indemnitee in good faith believes might lead to
the institution of any such action, suit, proceeding or alternative dispute
resolution mechanism, whether civil, criminal, administrative, investigative or
other (hereinafter a "Claim") by reason of (or arising in part out of) any event
or occurrence related to the fact that Indemnitee is or was a director, officer,
employee, agent or fiduciary of the Company, or any subsidiary of the Company,
or is or was serving at the request of the Company as a director, officer,
employee, agent or fiduciary of another corporation, partnership, joint venture,
employee benefit plan, trust or other enterprise, or by reason of any action or
inaction on the part of Indemnitee while serving in such capacity (hereinafter
an "Indemnifiable Event") against any and all expenses incurred by or on behalf
of Indemnitee (including attorneys' fees and all other costs, expenses and
obligations incurred in connection with investigating, defending, being a
witness in or participating in (including on appeal), or preparing to defend, be
a witness in or participate in, any such action, suit, proceeding, alternative
dispute resolution mechanism, hearing, inquiry or investigation), costs of
supersedes and other appeal bonds, judgments, fines, penalties and amounts paid
in settlement (if such settlement is approved in advance by the Company, which
approval shall not be unreasonably withheld or delayed) of such Claim and any
federal, state, local or foreign taxes imposed on Indemnitee as a result of the
actual or deemed receipt of any payments under this Agreement (collectively,
hereinafter "Expenses"), including all interest, assessments and other charges
paid or payable in connection with or in respect of such Expenses. The Company
shall make such payment of Expenses as soon as practicable but in any event no
later than ten (10) days after written demand by Indemnitee therefor is
presented to the Company.


(b) Change in Control.


(i)  Determination.  The Company agrees that if there is a Change in Control (as
defined in Section 9(c) hereof) of the Company (other than a Change in Control
which has been approved by a majority of the Company's Board of Directors who
were directors immediately prior to such Change in Control) then, with respect
to all matters thereafter arising concerning the rights of Indemnitee to
payments of Expenses and Expense Advances under this Agreement or any other
agreement or under the Company's Articles of Incorporation or Bylaws as now or
hereafter in effect, Independent Legal Counsel (as defined in Section 9(d)
hereof) shall be selected by Indemnitee and approved by the Company (which
approval shall not be unreasonably withheld or delayed). Such counsel, among
other things, shall render its written opinion to the Company’s Board of
Directors and Indemnitee as to whether and to what extent Indemnitee would be
permitted to be indemnified under applicable law and the Company agrees to abide
by such opinion. The Company agrees to pay the reasonable fees of the
Independent Legal Counsel referred to above and to fully indemnify such counsel
against any and all expenses (including attorneys' fees), claims, liabilities
and damages arising out of or relating to this Agreement or its engagement
pursuant hereto.
 
2

--------------------------------------------------------------------------------


 
(ii)  Potential Change in Control.  Following the occurrence of any Potential
Change in Control (as defined in Section 9(e)), the Company, upon receipt of a
written request from Indemnitee, shall create a Trust (the "Trust") for the
benefit of Indemnitee, the trustee of which shall be a bank or similar financial
institution with trust powers chosen by Indemnitee.  From time to time, upon the
written request of Indemnitee, the Company shall fund the Trust in amounts
sufficient to satisfy any and all Expenses reasonably anticipated at the time of
each such request to be incurred by Indemnitee for which indemnification may be
available under this Agreement.  The amount or amounts to be deposited in the
Trust pursuant to the foregoing funding obligation shall be determined by mutual
agreement of Indemnitee and the Company or, if the Company and Indemnitee are
unable to reach such an agreement or, in any event, a Change in Control has
occurred, by Independent Legal Counsel (selected pursuant to Section
1(b)(i)).  The terms of the Trust shall provide that, except upon the prior
written consent of Indemnitee and the Company, (a) the Trust shall not be
revoked or that principal thereof invaded, other than to make payments to
unsatisfied judgment creditors of the Company, (b) the Trust shall continue to
be funded by the Company in accordance with the funding obligations set forth in
this Section, (c) the Trustee shall promptly pay or advance to Indemnitee any
amounts to which Indemnitee shall be entitled pursuant to this Agreement, and
(d) all unexpended funds in the Trust shall revert to the Company upon a
determination by Independent Legal Counsel (selected pursuant to
Section 1(b)(i)) or a court of competent jurisdiction that Indemnitee has been
fully indemnified under the terms of this Agreement.  All income earned on the
assets held in the trust shall be reported as income by the Company for federal,
state, local and foreign tax purposes.


(iii)  Expenses.  Following any Change in Control, the Company shall be liable
for and shall pay the Expenses paid or incurred by Indemnitee in connection with
the making of any determination (irrespective of the determination as to the
Indemnitee's entitlement to indemnification) or the prosecution of any Claim
pursuant to Section 8.2, and the Company hereby agrees to indemnify and hold
Indemnitee harmless therefrom.  If requested by counsel for Indemnitee, the
Company shall promptly give such counsel an appropriate written agreement with
respect to the payment of its fees and expenses and such other matters as may be
reasonably requested by such counsel.


(c) Mandatory Payment of Expenses. Notwithstanding any other provision of this
Agreement other than Section 8 hereof, to the extent that Indemnitee has been
successful on the merits or otherwise in defense of any proceeding referred to
in Section 1(a) of this Agreement, or in defense of any claims, issue or matter
herein, including dismissal without prejudice, Indemnitee shall be indemnified
against all Expenses actually and reasonably incurred by Indemnitee (or on his
behalf) in connection therewith. If Indemnitee is not wholly successful in any
proceeding referred to in Section 1(a) of this Agreement, but is successful on
the merits or otherwise (including dismissal without prejudice) as to one or
more, but less than all claims, issues or matters therein, including dismissal
without prejudice, Indemnitee shall be indemnified against all Expenses actually
and reasonably incurred by Indemnitee (or on his behalf) in connection with each
successfully resolved claim, issue or matter. For purposes of this Section 1(c),
and without limitation, the termination of any claim, issue or matter in any
proceeding referred to in Section 1 of this Agreement by dismissal, with or
without prejudice, shall be deemed to be a successful result as to such claim,
issue or matter.
 
3

--------------------------------------------------------------------------------


 
(d)  Reimbursement of Expenses Following Adjudication of Negligence.  To the
fullest extent permitted by applicable law, the Company shall reimburse the
Indemnitee for any Expenses (including attorneys' fees) and amounts actually and
reasonably incurred or paid by him in connection with the investigation,
defense, settlement or appeal of any action or suit described in Section 1(a)
hereof that results in an adjudication that the Indemnitee was liable for
negligence, gross negligence or recklessness (but not willful misconduct) in the
performance of his duty to the Company; provided, however, that the Indemnitee
acted in good faith and in a manner he believed to be in the best interests of
the Company.


2. Expenses; Indemnification Procedure.


(a) Advancement of Expenses. To the fullest extent permitted by applicable law,
the Expenses incurred by Indemnitee pursuant to Section 1(a) of this Agreement
in connection with any proceeding or any claim, issue or matter therein shall be
paid by the Company in advance (an "Expense Advance") of the final disposition
of such proceeding or any claim, issue or matter therein no later than 10 days
after receipt by the Company of an undertaking by or on behalf of Indemnitee
("Indemnitee Undertaking") to repay such amount to the extent that it is
ultimately determined that Indemnitee is not entitled to be indemnified by the
Company. The Indemnitee Undertaking shall be in a form reasonably acceptable to
the Company, shall not be secured and shall be interest free.


(b) Notice/Cooperation by Indemnitee. Indemnitee shall, as a condition precedent
to Indemnitee's right to be indemnified under this Agreement, give the Company
notice in writing as soon as practicable of any Claim made against Indemnitee
for which indemnification will or could be sought under this Agreement. Notice
to the Company shall be directed to the Company’s Board of Directors at the
address shown on the signature page of this Agreement (or such other address as
the Company shall designate in writing to Indemnitee). In addition, Indemnitee
shall give the Company such information and cooperation as it may reasonably
require and as shall be within Indemnitee's power.


(c) Reviewing Party. Upon written request by Indemnitee for indemnification
pursuant to Section 2(b) of this Agreement, a determination, if required by
applicable law, with respect to Indemnitee's entitlement thereto shall be made
in the specific case: (i) if a Change in Control shall have occurred, in the
manner set forth in Section 1(b) of this Agreement; or (ii) if a Change in
Control shall not have occurred, (A) by a vote of the stockholders of the
Company, (B) by the Company’s Board of Directors by majority vote of a quorum
consisting of directors who were not parties to the action, suit or proceeding,
(C) if a majority vote of a quorum consisting of directors who were not parties
to the action, suit or proceeding so order, by Independent Legal Counsel in a
written opinion to the Company’s Board of Directors, or (D) if a quorum
consisting of directors who were not parties to the action, suit or proceeding
cannot be obtained, by Independent Legal Counsel in a written opinion to the
Company’s Board of Directors, a copy of which shall be delivered to Indemnitee;
and, if so determined that Indemnitee is entitled to indemnification, payment to
Indemnitee shall be made within 10 days after such determination.
 
4

--------------------------------------------------------------------------------


 
(d) Presumptions; Burden of Proof; Effect of Certain Provisions.


(i) In making a determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination shall
presume that Indemnitee is entitled to indemnification under this Agreement if
Indemnitee has submitted a request for indemnification in accordance with
Section 2(b) of this Agreement, and the Company shall have the burden of proof
in overcoming such presumption by clear and convincing evidence. The termination
of any Claim by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere, or its equivalent,
shall not create a presumption that Indemnitee did not meet any particular
standard of conduct or have any particular belief or that a court has determined
that indemnification is not permitted by applicable law. Further, neither the
failure of the Company (including the Company’s Board of Directors or
Independent Legal Counsel) to have made a determination prior to the
commencement of such action pursuant to this Agreement that indemnification is
proper in the circumstances because Indemnitee has met the applicable standard
of conduct, nor an actual determination by the Company (including the Company’s
Board of Directors or Independent Legal Counsel) that Indemnitee has not met
such applicable standard of conduct, shall be a defense to the action or create
a presumption that Indemnitee has not met the applicable standard of conduct.


(ii) If the person, persons or entity empowered or selected in accordance with
the terms of this Agreement to determine whether Indemnitee is entitled to
indemnification shall not have made a determination within 60 days after receipt
by the Company of the request therefor, the requisite determination of
entitlement to indemnification shall be deemed to have been made and Indemnitee
shall be entitled to such indemnification, absent (i) a misstatement by
Indemnitee of a material fact, or an omission of a material fact necessary to
make Indemnitee's statement not materially misleading, in connection with the
request for indemnification, or (ii) a prohibition of such indemnification under
applicable law; provided, however, that such 60-day period may be extended for a
reasonable time, not to exceed an additional 30 days, if the person, persons or
entity making the determination with respect to entitlement to indemnification
in good faith requires such additional time for the obtaining or evaluating of
documentation and/or information relating thereto; and provided, further, that
the foregoing provisions of this Section 2(d) shall not apply if the
determination of entitlement to indemnification is to be made by Independent
Counsel pursuant to the terms of this Agreement.
 
5

--------------------------------------------------------------------------------


 
(iii) For purposes of any determination of whether Indemnitee acted in good
faith and in a manner reasonably believed to be in or not opposed to the best
interests of the Company, and, with respect to any criminal proceeding,
Indemnitee had no reasonable cause to believe his conduct was unlawful
(collectively, "Good Faith"), Indemnitee shall be deemed to have acted in Good
Faith if Indemnitee's action is based on the records or books of account of the
Company and any other corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise of which Indemnitee is or was serving at the
request of the Company as a director, officer, employee or agent ("Enterprise"),
including financial statements, or on information supplied to Indemnitee by the
officers of any Enterprise in the course of their duties, or on the advice of
legal counsel for the Enterprise or on information or records given or reports
made to the Enterprise by an independent certified public accountant or by an
appraiser or other expert selected with the reasonable care by the Enterprise.
The provisions of this Section 2(d) shall not be deemed to be exclusive or to
limit in any way the other circumstances in which the Indemnitee may be deemed
to have met the applicable standard of conduct set forth in this Agreement.


(iv) The knowledge and/or actions, or failure to act, of any director, officer,
agent or employee of the Enterprise shall not be imputed to Indemnitee for
purposes of determining the right to indemnification under this Agreement.


(v)  If a Change in Control shall have occurred, Indemnitee shall be entitled to
a rebuttable presumption that Indemnitee is entitled to indemnification under
this Agreement and the Company shall have the burden of proof in rebutting such
presumption.


(e) Notice to Insurers.  If, at the time of the receipt by the Company of a
notice of a Claim pursuant to Section 2(b) hereof, the Company has liability
insurance in effect which may cover such Claim, the Company shall give prompt
notice of the commencement of such Claim to the insurers in accordance with the
procedures set forth in the respective policies.  The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of Indemnitee, all amounts payable as a result of such action, suit, proceeding,
inquiry or investigation in accordance with the terms of such policies.
 
6

--------------------------------------------------------------------------------


 
(f) Selection of Counsel.  In the event the Company shall be obligated hereunder
to pay the Expenses of any Claim, the Company, if appropriate, shall be entitled
to assume the defense of such Claim with counsel approved by Indemnitee, upon
the delivery to Indemnitee of written notice of its election so to do. After
delivery of such notice, approval of such counsel by Indemnitee and the
retention of such counsel by the Company, the Company will not be liable to
Indemnitee under this Agreement for any fees of counsel subsequently incurred by
Indemnitee with respect to the same Claim; provided that, (i) Indemnitee shall
have the right to employ Indemnitee's counsel in any such Claim at Indemnitee's
expense and (ii) if (A) the employment of counsel by Indemnitee has been
previously authorized by the Company, (B) Indemnitee shall have reasonably
concluded that there may be a conflict of interest between the Company and
Indemnitee in the conduct of any such defense, or (C) the Company shall not
continue to retain such counsel to defend such Claim, then the fees and expenses
of Indemnitee's counsel shall be at the expense of the Company.


3. Additional Indemnification Rights; Nonexclusivity.


(a) Scope.  The Company hereby agrees to indemnify Indemnitee to the fullest
extent permitted by law, notwithstanding that such indemnification is not
specifically authorized by the other provisions of this Agreement, the Company's
Articles of Incorporation, the Company's Bylaws or by statute. In the event of
any change after the date of this Agreement in any applicable law, statute or
rule which expands the right of a Delaware corporation to indemnify a member of
the Company’s Board of Directors or an officer, employee, agent or fiduciary, it
is the intent of the parties hereto that Indemnitee shall enjoy by this
Agreement the greater benefits afforded by such change. In the event of any
change in any applicable law, statute or rule which narrows the right of a
Delaware corporation to indemnify a member of the Company’s Board of Directors
or an officer, employee, agent or fiduciary, such change, to the extent not
otherwise required by such law, statute or rule to be applied to this Agreement,
shall have no effect on this Agreement or the parties' rights and obligations
hereunder except as set forth in Section 7(a) hereunder.


(b) Nonexclusivity.  The indemnification provided by this Agreement shall be in
addition to any rights to which Indemnitee may be entitled under the Company's
Articles of Incorporation, its Bylaws, any agreement, any vote of stockholders
or disinterested directors, the Statute, or otherwise. The indemnification
provided under this Agreement shall continue as to Indemnitee for any action
taken or not taken while serving in an indemnified capacity even though
Indemnitee may have ceased to serve in such capacity.


(c)  Appeals; Enforcement.


(i)  In the event that (a) a determination is made that Indemnitee shall not be
entitled to indemnification under this Agreement, (b) any determination to be
made by Independent Legal Counsel is not made within 90 days of receipt by the
Company of a request for indemnification pursuant to Section 2(b) or (c) the
Company fails to otherwise perform any of its obligations under this Agreement
(including, without limitation, its obligation to make payments to Indemnitee
following any determination made or deemed to have been made that such payments
are appropriate), Indemnitee shall have the right to commence a Claim in any
court of competent jurisdiction, as appropriate, to seek a determination by the
court, to challenge or appeal any determination which has been made, or to
otherwise enforce this Agreement.  If a Change of Control shall have occurred,
Indemnitee shall have the option to have any such Claim conducted by a single
arbitrator pursuant to the rules of the American Arbitration Association.  Any
such judicial proceeding challenging or appealing any determination shall be
deemed to be conducted de novo and without prejudice by reason of any prior
determination to the effect that Indemnitee is not entitled to indemnification
under this Agreement.  Any such Claim shall be at the sole expense of Indemnitee
except as provided in Section 1(b)(iii).
 
7

--------------------------------------------------------------------------------


 
(ii)  If a determination shall have been made or deemed to have been made
pursuant to this Agreement that Indemnitee is entitled to indemnification, the
Company shall be bound by such determination in any judicial proceeding or
arbitration commenced pursuant to this Section 3(c), except if such
indemnification is unlawful.


(iii)  The Company shall be precluded from asserting in any judicial proceeding
or arbitration commenced pursuant to this Section 3(c) that the procedures and
presumptions of this Agreement are not valid, biding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all the provisions of this Agreement.  The Company hereby consents to
service of process and to appear in any such judicial or arbitration proceedings
and shall not oppose Indemnitee's right to commence any such proceedings.


4. No Duplication of Payments.  The Company shall not be liable under this
Agreement to make any payment in connection with any Claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy, Articles of Incorporation, Bylaw or otherwise) of
the amounts otherwise indemnifiable hereunder.


5. Partial Indemnification.  If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of
Expenses incurred in connection with any Claim, but not, however, for all of the
total amount thereof, the Company shall nevertheless indemnify Indemnitee for
the portion of such Expenses to which Indemnitee is entitled.


6. Liability Insurance.  To the extent the Company maintains liability insurance
applicable to directors, officers, employees, agents or fiduciaries, Indemnitee
shall be covered by such policies in such a manner as to provide Indemnitee the
same rights and benefits as are accorded to the most favorably insured of the
Company's directors, if Indemnitee is a director; or of the Company's officers,
if Indemnitee is not a director of the Company but is an officer; or of the
Company's key employees, agents or fiduciaries, if Indemnitee is not an officer
or director but is a key employee, agent or fiduciary.
 
8

--------------------------------------------------------------------------------


 
7. Exceptions.  Except where so ordered by a court of competent jurisdiction,
any other provision herein to the contrary notwithstanding, the Company shall
not be obligated pursuant to the terms of this Agreement:


(a) Excluded Action or Omissions.  To indemnify Indemnitee for acts, omissions
or transactions from which Indemnitee may not be relieved of liability under
applicable law;


(b) Claims Initiated by Indemnitee.  To indemnify or advance expenses to
Indemnitee with respect to Claims initiated or brought voluntarily by Indemnitee
and not by way of defense, except (i) with respect to actions or proceedings
brought to establish or enforce a right to indemnification under this Agreement
or any other agreement or insurance policy or under the Company's Articles of
Incorporation or Bylaws now or hereafter in effect relating to Claims for
Indemnifiable Events, (ii) in specific cases if the Company’s Board of Directors
has approved the initiation or bringing of such Claim, (iii) as otherwise
required under Section 145 (or other applicable code section) of the Statute, or
(iv) in actions involving a counterclaim, interpleader, or third party claim,
regardless of whether Indemnitee ultimately is determined to be entitled to such
indemnification, advance expense payment or insurance recovery, as the case may
be;


(c) Lack of Good Faith.  To indemnify Indemnitee for any expenses incurred by
Indemnitee with respect to any proceeding instituted by Indemnitee to enforce or
interpret this Agreement, if a court of competent jurisdiction determines that
each of the material assertions made by Indemnitee in such proceeding was not
made in good faith or was frivolous; or


(d) Claims Under Section 16(b). To indemnify Indemnitee for expenses and the
payment of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 16(b) of the Securities Exchange Act of 1934,
as amended, or any similar successor statute.


(e) Claims under Sarbanes-Oxley Act of 2002. To indemnify Indemnitee for any
reimbursement of the Company by Indemnitee of any bonus or other incentive-based
or equity-based compensation or of any profits realized by Indemnitee from the
sale of securities of the Company, as required in each case under the Exchange
Act (including any such reimbursements that arise from an accounting restatement
of the Company pursuant to Section 304 of the Sarbanes-Oxley Act of 2002, or the
payment to the Company of profits arising from the purchase and sale by
Indemnitee of securities in violation of Section 306 of the Sarbanes-Oxley Act
of 2002).
 
8. Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Company against Indemnitee,
Indemnitee's estate, spouse, heirs, executors or personal or legal
representatives after the expiration of two years from the date of accrual of
such cause of action, and any claim or cause of action of the Company shall be
extinguished and deemed released unless asserted by the timely filing of a legal
action within such two-year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action, such
shorter period shall govern.
 
9

--------------------------------------------------------------------------------


 
9. Construction of Certain Phrases.


(a) For purposes of this Agreement, references to the "Company" shall include,
in addition to the resulting corporation, any constituent corporation (including
any constituent of a constituent) absorbed in a consolidation or merger which,
if its separate existence had continued, would have had power and authority to
indemnify its directors, officers, employees, agents or fiduciaries, so that if
Indemnitee is or was a director, officer, employee, agent or fiduciary of such
constituent corporation, or is or was serving at the request of such constituent
corporation as a director, officer, employee, agent or fiduciary of another
corporation, partnership, joint venture, employee benefit plan, trust or other
enterprise, Indemnitee shall stand in the same position under the provisions of
this Agreement with respect to the resulting or surviving corporation as
Indemnitee would have with respect to such constituent corporation if its
separate existence had continued.


(b) For purposes of this Agreement, references to "other enterprises" shall
include employee benefit plans; references to "fines" shall include any excise
taxes assessed on Indemnitee with respect to an employee benefit plan; and
references to "serving at the request of the Company" shall include any service
as a director, officer, employee, agent or fiduciary of the Company which
imposes duties on, or involves services by, such director, officer, employee,
agent or fiduciary with respect to an employee benefit plan, its participants or
its beneficiaries; and if Indemnitee acted in good faith and in a manner
Indemnitee reasonably believed to be in the interest of the participants and
beneficiaries of an employee benefit plan, Indemnitee shall be deemed to have
acted in a manner "not opposed to the best interests of the Company" as referred
to in this Agreement.


(c) For purposes of this Agreement a "Change in Control" shall be deemed to have
occurred if (i) any "person" (as such term is used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended), other than a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or a corporation owned directly or indirectly by the stockholders of the Company
in substantially the same proportions as their ownership of stock of the
Company, is or becomes the "beneficial owner" (as defined in Rule 13d-3 under
said Act), directly or indirectly, of securities of the Company representing
more than 50% of the total voting power represented by the Company's then
outstanding Voting Securities (as defined below), (ii) during any period of two
consecutive years, individuals who at the beginning of such period constitute
the Company’s Board of Directors and any new director whose election by the
Company’s Board of Directors or nomination for election by the Company's was
approved by a vote of at least two-thirds of the directors then still in office
who either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof, or (iii) the stockholders of the Company approve
a merger or consolidation of the Company with any other corporation other than a
merger or consolidation which would result in the Voting Securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) at least 50% of the total voting power represented by the
Voting Securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, or the stockholders of the
Company approve a plan of complete liquidation of the Company or an agreement
for the sale or disposition by the Company of (in one transaction or a series of
transactions) all or substantially all of the Company's assets.
 
10

--------------------------------------------------------------------------------


 
(d) For purposes of this Agreement, "Independent Legal Counsel" shall mean an
attorney or firm of attorneys, selected in accordance with the provisions of
Section 2(c) hereof, who shall not have otherwise performed services for the
Company, the Indemnitee or any officer, director, subsidiary or other affiliate
thereof within the last five years (other than with respect to matters
concerning the rights of Indemnitee under this Agreement, or of other
indemnitees under similar indemnity agreements) and who shall be experienced in
matters of corporate law. The Company shall be responsible for any and all fees
and expenses of the Independent Legal Counsel.


(e)  For purposes of this Agreement "Potential Change in Control" shall be
deemed to have occurred if (a) the Company enters into an agreement or
arrangement the consummation of which would result in the occurrence of a Change
in Control, (b) any person (including the Company) publicly announces an
intention to take or to consider taking actions which if consummated would
constitute a Change in Control or (c) the Company’s Board of Directors adopts a
resolution to the effect that, for purposes of this Agreement, a Potential
Change in Control has occurred.


(f) For purposes of this Agreement, a "Reviewing Party" shall mean any
appropriate person or body consisting of the stockholders of the Company, the
Company's Board of Directors, or Independent Legal Counsel, as set forth in
Section 2(c) of this Agreement in accordance with section 145 (or any successor
provision) of the Statute.


(g) For purposes of this Agreement, "Voting Securities" shall mean any
securities of the Company that vote generally in the election of directors.


10.  Contribution.  If the indemnification provisions of this Agreement should
be unenforceable under applicable law in whole or in part or insufficient to
hold Indemnitee harmless in respect of any Expenses incurred by Indemnitee, then
for purposes of this Section 10, the Company shall be treated as if it were, or
was threatened to be made, a party defendant to the subject Claim and the
Company shall contribute to the amounts paid or payable by Indemnitee as a
result of such Expenses incurred by Indemnitee in such proportion as is
appropriate to reflect the relative benefits accruing to the Company on the one
hand and Indemnitee on the other and the relative fault of the Company on the
one hand and Indemnitee on the other in connection with such Claim, as well as
any other relevant equitable considerations.  For purposes of this Section 10
the relative benefit of the Company shall be deemed to be the benefits accruing
to it and to al of its directors, officers, employees and agents (other than
Indemnitee) on the one hand, as a group and treated as one entity, and the
relative benefit of Indemnitee shall be deemed to be an amount not greater than
the Indemnitee's yearly base salary or Indemnitee's compensation from the
Company during the first year in which the Indemnifiable Event forming the basis
for the subject Claim was alleged to have occurred.  The relative fault shall be
determined by reference to, among other things, the fault of the Company and all
of its directors, officers, employees and agents (other than Indemnitee) on the
one hand, as a group and treated as one entity, and Indemnitee's and such
group's relative intent, knowledge, access to information and opportunity to
have altered or prevented the Indemnifiable Event forming the basis for the
subject Claim.
 
11

--------------------------------------------------------------------------------


 
11.  Nondisclosure of Payments.  Except as expressly required by Federal
securities laws, neither party shall disclose any payments under this Agreement
unless prior approval of the other party is obtained.  Any payments to the
Indemnitee that must be disclosed shall, unless otherwise required by law, be
described only in Company proxy or information statements relating to special
and/or annual meetings of the Company's stockholders, and the Company shall
afford the Indemnitee the reasonable opportunity to review all such disclosures
and, if requested, to explain in such statement any mitigating circumstances
regarding the events reported.


12.  Covenant Not to Sue, Limitation of Actions and Release of Claims.  No legal
action shall be brought and no cause of action shall be asserted by or on behalf
of the Company (or any of its subsidiaries) against the Indemnitee, his spouse,
heirs, executors, personal representatives or administrators after the
expiration of two years from the date the Indemnitee ceases (for any reason) to
serve as either an officer or a director of the Company, and any claim or cause
of action of the Company (or any of its subsidiaries) shall be extinguished and
deemed released unless asserted by filing of a legal action within such two-year
period.


13.  Indemnification of Indemnitee's Estate.  Notwithstanding any other
provision of this Agreement, and regardless whether indemnification of the
Indemnitee would be permitted and/or required under this Agreement, if the
Indemnitee is deceased, the Company shall indemnify and hold harmless the
Indemnitee's estate, spouse, heirs, administrators, personal representatives and
executors (collectively, the "Indemnitee's Estate") against, and the Company
shall assume, any and all claims, damages, expenses (including attorneys' fees),
penalties, judgments, fines and amounts paid in settlement actually incurred by
the Indemnitee or the Indemnitee's Estate in connection with the investigation,
defense, settlement or appeal of any action described in Section 1
hereof.  Indemnification of the Indemnitee's Estate pursuant to this Section 13
shall be mandatory and not require a Determination or any other finding that the
Indemnitee's conduct satisfied a particular standard of conduct.


14. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original.


15. Binding Effect; Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of and be enforceable by the parties hereto and their
respective successors, assigns, including any direct or indirect successor by
purchase, merger, consolidation or otherwise to all or substantially all of the
business and/or assets of the Company, spouses, heirs, and personal and legal
representatives.  The Company shall require and cause any successor (whether
direct or indirect by purchase, merger, consolidation or otherwise) to all,
substantially all, or a substantial part, of the business and/or assets of the
Company, by written agreement in form and substance satisfactory to Indemnitee,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place. This Agreement shall continue in effect regardless
of whether Indemnitee continues to serve as a director, officer, employee, agent
or fiduciary of the Company or of any other enterprise at the Company's request.
 
12

--------------------------------------------------------------------------------


 
16. Attorneys' Fees.  In the event that any action is instituted by Indemnitee
under this Agreement or under any liability insurance policies maintained by the
Company to enforce or interpret any of the terms hereof or thereof, Indemnitee
shall be entitled to be paid all Expenses incurred by Indemnitee with respect to
such action, regardless of whether Indemnitee is ultimately successful in such
action, and shall be entitled to the advancement of Expenses with respect to
such action, unless, as a part of such action, a court of competent jurisdiction
over such action determines that each of the material assertions made by
Indemnitee as a basis for such action was not made in good faith or was
frivolous. In the event of an action instituted by or in the name of the Company
under this Agreement to enforce or interpret any of the terms of this Agreement,
Indemnitee shall be entitled to be paid all Expenses incurred by Indemnitee in
defense of such action (including costs and expenses incurred with respect to
Indemnitee's counterclaims and cross-claims made in such action), and shall be
entitled to the advancement of Expenses with respect to such action, unless, as
a part of such action, a court having jurisdiction over such action determines
that each of Indemnitee's material defenses to such action was made in bad faith
or was frivolous.


17. Notice.  All notices and other communications required or permitted
hereunder shall be in writing, shall be effective when given, and shall in any
event be deemed to be given (a) five calendar days after deposit with the U.S.
Postal Service or other applicable postal service, if delivered by first class
mail, postage prepaid, (b) upon delivery, if delivered by hand, (c) one business
day after the business day of deposit with Federal Express or similar overnight
courier, freight prepaid, or (d) one calendar day after the business day of
delivery by facsimile transmission, if delivered by facsimile transmission with
copy by first class mail, postage prepaid, and shall be addressed if to the
Indemnitee, at the Indemnitee's address as set forth beneath his signature to
this Agreement and if to the Company at the address of its principal corporate
offices (attention: Secretary) or at such other address as such party may
designate by ten calendar days' advance written notice to the other party
hereto.


18. Consent to Jurisdiction.  The Company and Indemnitee each hereby irrevocably
consent to the jurisdiction of the courts of the State of New York for all
purposes in connection with any action or proceeding which arises out of or
relates to this Agreement and agree that any action instituted under this
Agreement shall be commenced, prosecuted and continued only in the court of
competent jurisdiction of the State of New York, which shall be the exclusive
and only proper forum for adjudicating such a claim.
 
13

--------------------------------------------------------------------------------


 
19. Severability.  The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) are held by a court of competent jurisdiction to
be invalid, void or otherwise unenforceable, and the remaining provisions shall
remain enforceable to the fullest extent permitted by law. Furthermore, to the
fullest extent possible, the provisions of this Agreement (including, without
limitation, each portion of this Agreement containing any provision held to be
invalid, void or otherwise unenforceable, that is not itself invalid, void or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable.


20. Choice of Law.  This Agreement shall be governed by and its provisions
construed and enforced in accordance with the laws of the State of Delaware, as
applied to contracts between Delaware residents, entered into and to be
performed entirely within the State of Delaware, without regard to the conflict
of laws principles thereof.


21. Subrogation.  In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all documents required and shall do
all acts that may be necessary to secure such rights and to enable the Company
effectively to bring suit to enforce such rights.


22. Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless it is in writing signed
by both the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.


23. Integration and Entire Agreement. This Agreement sets forth the entire
understanding between the parties hereto and supersedes and merges all previous
written and oral negotiations, commitments, understandings and agreements
relating to the subject matter hereof between the parties hereto.


24. No Construction as Employment Agreement.  Nothing contained in this
Agreement shall be construed as giving Indemnitee any right to be retained in
the employ of the Company or any of its subsidiaries.


25.  Effective Date.  The provisions of this Agreement shall cover claims,
actions, suits and proceedings whether now pending or hereafter commenced and
shall be retroactive to cover acts or omissions or alleged acts or omissions
which heretofore have taken place.
 
14

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as of the date first above written.
 

 
EPOCH HOLDING CORPORATION,
a Delaware corporation
         
 
By
        Name: Timothy T. Taussig      
Title: President & Chief Operating Officer
 

 
AGREED TO AND ACCEPTED BY:
       
 
     
Name:
     
Title:
     

 
15

--------------------------------------------------------------------------------


 